Citation Nr: 0739607	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In March 2007, the veteran testified during a 
hearing before RO personnel.  

As the appeal with respect to the veteran's claim emanates 
from the veteran's disagreement with the initial 
noncompensable rating assigned following the grant of service 
connection, the Board has characterized the claim as a claim 
for a higher initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In October 2007, the veteran submitted a statement to the 
Board in which he reported that he wished to "change" his 
representative.  The veteran indicated that he had contacted 
his United States Congressman and that his congressman had 
agreed to assist him in his case on appeal.  A subsequent VA 
Form 119 (Report of Contact) drafted by a Veterans of Foreign 
Wars of the United States (VFW) representative, and received 
by the Board that same month , reflects the veteran's 
reported wish to continue to be represented by VFW.  Here, 
the Board accepts that the veteran's power-of-attorney for 
purposes of this appeal remains with VFW.  


FINDING OF FACT

Since the initial grant of service connection, VA audiometric 
testing reveals no worse than Level II hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  




CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim, (2) the 
evidence, if any, to be obtained by VA, and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.  

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 38 U.S.C.A. 
§§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected compensation benefits falls squarely within 
the fact pattern above.  Thus, no additional VCAA notice was 
required with respect to the issue on appeal.  Furthermore, 
the Board finds the more detailed notice requirements set 
forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
Dingess/Hartman v. Nicholson, supra.  

In this regard, the veteran was notified in June 2004 that 
his claim for service connection for hearing loss had been 
granted.  The notice included a copy of the RO's June 2004 
rating decision.  In that rating decision, the veteran was 
informed of the evidence the RO considered and its reasons 
for assigning a noncompensable (0 percent) rating.  Following 
the veteran's notice of disagreement with the June 2004 
rating decision, the RO readjudicated the claim and issued 
the veteran a statement of the case in May 2005.  In 
particular, the statement of the case notified the veteran of 
the relevant rating criteria associated with his claim for a 
compensable rating for hearing loss as well as the reasons 
behind the RO's decision.  In March 2006, the veteran was 
issued a notice letter which described how the RO assigned a 
disability rating and effective date, as well as the factors 
that were considered.  The veteran was again informed of the 
need to submit evidence in support of his claim.  

Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Likewise, in March 2007, the RO issued the 
veteran a second notice letter pertaining to his claim for a 
compensable rating for hearing loss.  In April 2007, the 
veteran notified the RO that he had no additional evidence to 
submit.  The Board notes that in September 2007, the RO 
obtained additional medical records from the VA Medical 
Center (VAMC) in Indianapolis.  The records do not reflect 
findings or treatment regarding the veteran's hearing loss.  
As such, there is no need for the RO to issue a supplemental 
statement of the case.  38 C.F.R. §§ 19.31, 19.37 (2007).  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Identified VA and private treatment records are 
associated with the claims file, and the veteran was provided 
with VA audiological examinations in May 2004 and in May 2006 
that assessed the severity of his service-connected hearing 
loss.  Otherwise, neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
existing records pertinent to the claim that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The most relevant evidence of record consists of a report of 
May 2004 VA audiological examination and a report of May 2006 
VA audiological examination.  

With respect to the May 2004 audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
5
60
60
65

LEFT
10
55
65
75



Pure tone threshold averages were 47.5 decibels (dB) in the 
right ear and 51.25 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and in the left ear.  It was noted that the veteran 
had normal hearing through 1000 hertz with a precipitous 
severe high frequency sensorineural hearing loss bilaterally.  

On VA audiological examination in May 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
15
55
65
70

LEFT
10
60
65
75


Pure tone threshold averages were 51.25 dB in the right ear 
and 52.5 dB in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
in the left ear.  It was noted that the veteran had high 
frequency sensorineural hearing loss bilaterally.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86 (b).

Applying the results of the veteran's audiological 
evaluations in May 2004 and May 2006 to Table VI, reveals no 
worse than Level II hearing acuity in the right ear and Level 
II hearing acuity in the left ear.  Application of the above-
noted Level findings to Table VII results in a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The Board also points out that, based on audiological testing 
in May 2004 and May 2006, the evidence does not reflect pure 
tone thresholds meeting the definition of exceptional hearing 
impairment under 38 C.F.R. § 4.86(a) or (b).  The puretone 
thresholds recorded do not reflect each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) as being 55 
decibels or more, or 30 decibels or less at 1000 Hz and 70 
decibels or more at 2000 Hz.  See 38 C.F.R. § 4.86(a), (b).  
Thus, consideration of Table VIA is not warranted.  

The Board has reviewed that medical evidence submitted by the 
veteran from William E. Cooper, M.D., dated from August 1973 
to May 1994; as well as a CHD Meridian Individual Hearing 
Summary (associated with the veteran's employment at Cummins 
Engine Company) for the period October 1978 to October 2001.  
In this regard, findings from audiological examinations 
conducted by both Dr. Cooper and by CHD Meridian reflect 
puretone thresholds in decibels that are consistent with 
puretone thresholds in decibels as reported in the May 2004 
and the May 2006 VA audiological examinations.  Thus, the 
Board finds the May 2004 and the May 2006 VA audiological 
examinations are an accurate representation of the veteran's 
level of hearing impairment since the initial grant of 
service connection.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must base its 
determination on the results of the audiology studies of 
record.  See Lendenmann v. Principi,  3 Vet. App. 345 (1992).  
In other words, the Board is bound by law to apply VA's 
rating schedule based on the veteran's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these 
circumstances, the Board finds that since the initial grant 
of service connection the record presents no basis for 
assignment of a compensable rating for hearing loss.  (There 
is no suggestion that the veteran's loss of acuity is so 
unusual as to require referral for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).)

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for hearing loss must be 
denied.  Given the mechanical method of deriving ratings for 
hearing loss, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


